Citation Nr: 0706382	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD to include dysthymia, 
bipolar disorder and paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1976.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board of Veterans' Appeals (Board) in a September 2004 
decision reopened the claim for service connection for an 
acquired psychiatric disorder other than PTSD.  The Board 
remanded the veteran's claims for additional development.  
The development ordered has been completed to the extent 
possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat.  

2.  The diagnosis of PTSD is not supported by the evidence or 
record.  Symptoms reported by the veteran are insufficient to 
meet the criteria for diagnosis of PTSD.  

3.  Service medical records include reports of depression and 
dissatisfaction with the service.  

4.  There is no evidence of psychosis in service or during 
the initial post service year.  

5.  There is no competent medical evidence which indicates 
the veteran's currently diagnosed acquired psychiatric 
disorder, including bipolar disorder, dysthymia and possible 
schizophrenia began in service, or are related to any 
incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(2006).  

2.  The criteria for service connection for an acquired 
psychiatric disorder, including bipolar disorder, dysthymia 
and schizophrenia have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant filed his claims in December 2000.  The RO sent 
the appellant a letter in February 2001 which informed him of 
VA's duty to assist in obtaining evidence, what the evidence 
must show to establish entitlement, and what actions the 
veteran could undertake to assist with his claim.  

The veteran appeared and gave testimony at a hearing before 
the undersigned at the Buffalo RO in April 2004.  VA has 
requested all the medical records identified by the 
appellant.  A VA examination was performed in June 2006 and a 
medical opinion obtained.  The appellant has not identified 
any additional relevant evidence.  

The Board noted that the VA Social Survey in January 2006 
indicated the veteran was receiving Social Security 
Administration benefits.  No request has been made for the 
veteran's records from the SSA.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

It is clear from reviewing the evidence of record that the 
veteran's award of benefits from SSA has been recent.  The VA 
records during the veteran's resident in the domiciliary in 
1991 and 1992 clearly stated his income was limited to VA 
benefits and unemployment checks.  As the question is the 
onset date of the currently diagnosed psychiatric disorders, 
records of treatment/evaluations dated after 1991 would be of 
no probative value.  The Board has concluded there would be 
no benefit to the veteran in further remanding his claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding 
that when there is extensive factual development in a case 
that indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the Veterans Claims Assistance Act of 2000 does not 
apply); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include notice of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  VA sent the veteran this 
notice in November 2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.305(f) 
(2006).  

Factual Background and Analysis.  No psychiatric disorder was 
noted on service enlistment examination or induction in 
September 1970.  

At a service examination in May 1974, no psychiatric 
abnormality was found, but the veteran reported having 
depression which he described as a personal problem.  

May 1975 service medical records indicate the veteran had 
numerous complaints about the Air Force and his squadron.  He 
wanted out of the Air Force and needed a good listener.  The 
medical officers noted he was somewhat depressed but there 
was no evidence of psychosis, he was just malcontented.  The 
assessment was adult situational disturbance.  April 1976 
service medical records reveal the veteran was seen in the 
Mental Health clinic.  Notes from that visit reveal the 
veteran had been referred by his commander.  The veteran had 
gone to his commander turned in his identification and stated 
he was quitting and wanted out of the service.  He had a past 
history of ups and downs in the service.  His dissatisfaction 
arose in part from being assigned to duties that were not 
related to his job description.  The veteran was again seen 
one week later.  

On service separation examination in August 1976 no 
psychiatric abnormality was noted.  On his Report of Medical 
History the veteran put a check mark by depression.  

The veteran's service personnel records include investigation 
of an incident when he fell into a glass door and lacerated 
his right wrist.  The August 1971 Report of Investigation 
found the veteran had been drinking heavily during the entire 
evening of the incident and that his drunkenness was the 
proximate cause of his injury.  

The service personnel records reveal the veteran was 
disciplined on several occasions for failure to salute, 
failure to follow an order, and assault.  

In conjunction with disciplinary actions the veteran was 
referred for a psychiatric evaluation.  A May 1976 
Psychiatric Evaluation found no psychiatric disease.  Mental 
status examination revealed his mood was pleasant with some 
initial anxiety.  His affect was appropriate, although 
somewhat guarded.  His thought content in part focused on 
feelings of being wronged.  He revealed evidence of some 
suspiciousness and turmoil.  He did not show any signs of a 
neurotic or psychotic dysfunction.  The examiner concluded 
the veteran became frustrated and acted in a somewhat 
immature ways.  He had therapy sessions focusing on more 
positive ways to deal with frustration.  The examiner found 
no concurrent evidence to suggest significant underlying 
psychopathology.  

In July 1976, after the veteran received an Article 15 for 
failure to obey an order and he made unsubstantiated charges 
against unit personnel, a request for a re-evaluation was 
made by his commander.  

Based on his lack of motivation, it was recommended that the 
veteran be separated from the service.  He was discharged.  

A general VA examination in December 1976 found no 
psychiatric disorder.  

Records from the Ontario County Department of Mental Health 
indicate the veteran was first seen in 1989.  He had sought 
help for what he described as his self destructive behaviors.  
He had problems with authority.  A personality disorder was 
diagnosed.  

The first record of diagnosis of any psychiatric disorder in 
VA records appears in VA domiciliary records from the early 
1990's.  In September 1991, the veteran was homeless and was 
accepted into a VA domiciliary were he resided from September 
1991 to February 1992.  During his residency there some 
symptoms of PTSD were noted.  An October 1991 VA note 
indicates the veteran presented with some aspects of PTSD but 
such diagnosis was not appropriate.  February 1992 VA records 
noted the veteran had been discharged against his wishes.  He 
had requested diagnosis of his psychiatric disorder.  The 
diagnosis in February 1992 was a personality disorder.  The 
discharge summary also included diagnosis of a generalized 
anxiety disorder and a history of alcohol abuse.  February 
1992 notes reveal the veteran was up most of the night on 
February 6, 1992.  

A VA psychiatric evaluation in August 1993 included a 
diagnosis of mild dysthymic disorder.  

In September 1994, the veteran was referred for psychological 
testing.  The psychologist noted the results of the MMPI were 
technically invalid due to his deviant responses.  The 
psychologist stated that only such results were obtained from 
individuals with personality disorders who when seeking to 
obtain disability pension such as for PTSD, deliberately 
attempted to appear markedly disturbed.  A psychiatric note 
also dated in September 1994 revealed the veteran reported 
hearing voices since the age of 8, on and off.  

In June 1995, the veteran was admitted to VA after he as 
brought to the hospital by sheriff's officers because he was 
expressing feelings of wanting to harm himself or others.  He 
reported that he was hearing voices tell him nasty things.  
The previous evening he had been so paranoid he believed that 
everyone in the neighborhood was looking at him.  The veteran 
received medication for treatment of his paranoia.  He was 
discharged to home after five days.  

VA records in October 1999 noted the veteran had difficulty 
sleeping and had symptoms of bipolar disorder and PTSD with 
depression.  June 2000 VA records noted the veteran had mood 
swings.  In October 2000 VA records noted the veteran had 
PTSD due to a racial riot during military service.  In 
February 2001, VA records included a history of "known 
combat PTSD."  

A VA examination was conducted in June 2006 at the request of 
the Board.  The VA psychiatrist reviewed the claims folder, 
the veteran's computerized medical file and interviewed the 
veteran.  Bipolar disorder and rule out schizophrenia were 
diagnosed.  The VA examiner concluded that her evaluation did 
not confirm diagnosis of PTSD.  In addition, she stated there 
were no data to suggest the veteran's bipolar disorder or 
schizophrenia were service connected.  

A VA Social Survey was conducted by a VA Social Worker.  She 
also concluded the veteran's symptomatology did not support 
diagnosis of PTSD.  The stressors the veteran indicated were 
related to his PTSD were his fall through a glass door and 
his broken leg.  

With respect to PTSD, under 38 C.F.R. § 3.304(f), eligibility 
for a PTSD service-connection award requires the presence of 
three elements: (1) A current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  

The claims folder includes diagnoses of PTSD noted in 1992, 
1999 and 2001 VA records.  Since the are diagnoses of PTSD in 
the claims folder the Board next considered whether there was 
an in-service stressor.  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Veterans Appeals (Court) set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of post-traumatic stress disorder.  The Court 
analysis divides into two major components: The first 
component involves the evidence required to demonstrate the 
existence of an alleged stressful event; the second involves 
a determination as to whether the stressful event is of the 
quality required to support to support the diagnosis of post-
traumatic stress disorder.  With regard to the first 
component of the Court analysis, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for post-traumatic stress disorder will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5  Vet. App. 60 
(1993).  

The veteran was not engaged in combat nor has he claimed to 
have been.  A review of his service personnel records 
indicates that although the veteran served during the Vietnam 
Era he did not serve in the Republic of Vietnam or any other 
combat zone.  Therefore verification of his stressors is 
required.  If the claimed stressor is not combat-related, 
appellant's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  His statements 
alone may not be accepted as evidence that the stressful 
events occurred.  

The Board has noted that the non-combat stressful incidents 
reported by the veteran do not involve personnel assault.  
The service personnel records verify the veteran injured his 
wrist in July 1971 when he walked into a glass door.  The 
service medical records also verify the veteran fractured his 
leg in service.  However, there is no reference to any race 
riot in the records.  The only racial incident documented in 
the records is when the veteran who was intoxicated was 
observed by military security personnel screaming racial 
epithets at some black servicemen he was trying incite to 
fight him.  They merely ignored the veteran.  

Adhering to instructions by the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997), the Board remanded the claim to 
obtain a psychiatric evaluation.  (When the claims folder 
includes diagnosis of PTSD which have not been based on a 
verified stressor the claim must remanded to afford the 
veteran a VA examination to determine if diagnosis of PTSD 
based on a verified stressor is supported by the record.)  
The VA psychiatrist and social worker in January 2006 found 
insufficient symptoms to support diagnosis of PTSD.  The VA 
psychiatrist also stated it was questionable whether the 
veteran had been exposed to events that involved the threat 
of death or injury to himself or others.  

The records from the VA domiciliary included diagnosis of 
PTSD which was discounted when an evaluation was performed.  
The diagnoses in 2001 VA records were based on the unverified 
accounts of a race riot in service.  The claims folder does 
not include a diagnosis of PTSD,  based on symptoms meeting 
the criteria for diagnosis PTSD, and which are related to a 
verified stressor in service.  The Board thus concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  

Regarding psychiatric disability other than PTSD, in order to 
establish service connection for the claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. 

The service records document some reported depression in 
service but no actual diagnosis of any psychiatric disorder 
in service.  There are no records of any psychotic symptoms 
during the initial post service year.  Even so the 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (2006).  

For that reason the Board remanded the claim to obtain a 
medical opinion.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The VA psychiatrist in January 2006 stated 
unequivocally that the veteran's current bipolar disorder and 
possible schizophrenia were not related to service.  She 
indicated there was no data to support such a conclusion.  

There is no competent medical evidence which provides a link 
between the currently diagnosed acquired psychiatric 
disorders and service.  Service connection for an acquired 
psychiatric disorder, including bipolar disorder, dysthymia 
and schizophrenia is not warranted.  


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, 
other than PTSD to include dysthymia, paranoid schizophrenia 
and bipolar disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


